Title: From George Washington to Bartholomew Dandridge, Jr., 8 March 1797
From: Washington, George
To: Dandridge, Bartholomew Jr.



My Dear Sir,
Philadelphia 8th March 1797

Your conduct during a six Years residence in my family, having been such as to meet my full approbation & believing that a declaration to this effect would be satisfactory to yourself & justice requiring it from me, I make it with pleasure. And in full confidence that the principles of honor, integrity & benevolence wch I have reason to believe have hitherto guided your steps will still continue to mark your conduct, I have only to add a wish that you may lose no opportunity of making such advances in useful acquirements, as may benefit yourself your friends and mankind. And I am led to anticipate an accomplishment of this wish when I consider the manner in which you have hitherto improved such occasions as have offered themselves to you.
The cares of life on which you are now entering will present new Scenes & frequent opportunities for the improvement of a mind desirous of obtaining useful knowledge, but I am sure you will never forget, that without Virtue & without integrity, the finest talents & the most briliant accomplishments can never gain the respect or conciliate the Esteem of the truly valuable part of mankind. Wishing you health happiness and prosperity, in all your laudable undertakings I remain Your Sincere friend & Affectionate Servt

Go: Washington

